Citation Nr: 1030335	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-09 968	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thoracic outlet 
syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran was in the U.S. Army Reserves from 1983 until 2005, 
including on active duty from June to November 1984 and from 
January 2003 to February 2004.  His periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) have 
not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Veteran has two relatively brief periods of active duty and 
more than 20 years of reserve duty.  The standards for service 
connection for active duty and reserve duty differ.  He should be 
notified of these different standards and given an opportunity to 
make changes to the way he presents his claims if he chooses.

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus, i.e., link between 
the claimed in-service disease or injury and the current 
disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).



For his periods of active duty from June to November 1984 and 
January 2003 to February 2004, the Veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or an injury incurred in or aggravated 
during or by those periods of service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  He also is entitled to service 
connection for certain chronic diseases if they manifested to a 
compensable degree (of at least 10 percent) within one year after 
those periods of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For his periods of reserve duty, the Veteran also may be awarded 
service connection for any period of ACDUTRA during which he was 
disabled from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which he was 
disabled from injury (but not disease) incurred in or aggravated 
in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 
38 C.F.R. § 3.6(a), (d).  

To the extent the Appellant is alleging that his hearing loss, 
tinnitus, and thoracic outlet syndrome are the results of 
injuries or diseases incurred in or aggravated during his time in 
the U.S. Army Reserves, the Board notes that only "Veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131.  To establish status as a "Veteran"" based upon a period 
of ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for other periods of service 
(e.g., the Veteran's period of active duty) does not obviate the 
need to establish that he is also a "Veteran" for purposes of 
the period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).



Similarly, to achieve "Veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish that he was disabled from an 
injury (but not a disease) incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 
(1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Appellant in this case is a "Veteran" based on his active 
duty service from June to November 1984 and from January 2003 to 
February 2004.  Therefore, he is entitled to the full benefit of 
VA resources for any compensation claim based on those periods of 
service.  But to the extent his claims, instead, are predicated 
on his additional service in the reserves, while on either 
ACDUTRA or INACDUTRA, he must establish that he also qualifies as 
a "Veteran" for those additional periods of service before any 
compensation may be awarded.  

The Veteran's periods of ACDUTRA and INACDUTRA have not been 
verified.  He also has not been notified that he has to link his 
claimed disabilities to specific times when he was on ACDUTRA 
and/or INACDUTRA, if not instead predicated on events while on 
active duty, to qualify for service connection for disabilities 
stemming from injuries (or diseases) during that additional 
reserve service. 

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Obtain the Veteran's personnel records for 
his service in the U.S. Army Reserves from 
1983 to 2005 to determine exactly when he 
was on ACDUTRA and INACDUTRA (that is, 
other than when he was on active duty from 
June to November 1984 and from January 
2003 to February 2004).



2.	Give the Veteran time to identify or 
submit any additional evidence or argument 
showing his claimed disabilities are 
related to this additional service on 
ACDUTRA or INACDUTRA or to clarify how his 
disabilities, instead, relate to his 
active duty service from June to November 
1984 and from January 2003 to February 
2004.

3.	Then readjudicate the claims for service 
connection for hearing loss, tinnitus, and 
thoracic outlet syndrome in light of any 
additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
written or other argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


